UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1998


DULCE BINOYA,

                 Plaintiff - Appellant,

          v.

AIRLINES REPORTING CORPORATION,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:16-cv-00102-AJT-IDD)


Submitted:   February 6, 2017                 Decided:    March 3, 2017


Before DUNCAN    and   AGEE,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dulce Binoya, Appellant Pro Se.         Meredith Renee Fleming
Bergeson, John Michael Remy, JACKSON LEWIS PC, Reston, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dulce Binoya appeals the district court’s order granting

summary    judgment          to   her    former        employer      on    her     retaliation

claim.     The record does not contain a transcript of the hearing

at   which     the     district         court    granted       summary       judgment.             An

appellant has the burden of including in the record on appeal a

transcript      of     all    parts      of     the    proceedings         material      to     the

issues raised on appeal.                   Fed. R. App. P. 10(b); 4th Cir. R.

10(c).     An appellant proceeding on appeal in forma pauperis is

entitled to transcripts at government expense only in certain

circumstances.           28       U.S.C.      § 753(f)       (2012).         By    failing         to

produce    a    transcript         or    to   qualify        for    the    production         of    a

transcript at government expense, Binoya has waived review of

the issues on appeal that depend upon the transcript to show

error.     See generally Fed. R. App. P. 10(b)(2); Keller v. Prince

George’s       Cnty.,       827     F.2d      952,     954     n.1     (4th       Cir.    1987).

Moreover, in her informal brief, Binoya points to no evidence

supporting       her    claim,          nor     does    she        present    more       than      a

conclusory argument for why judicial estoppel did not apply to

bar her claim, as found by the district court.                                    Accordingly,

although we grant Binoya leave to proceed in forma pauperis, no

error    appears       on    the    record       before       us,    and     we    affirm       the

district court’s order.                 We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                                 2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    3